DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s response filed on December 24, 2020 is acknowledged and has been entered.  Claims 1-9 are canceled.  Claims 1, 14 and 15 are amended.  Claims 10-18 are pending.  
Claims 10-18 are discussed in this Office action.

All of the amendments and arguments have been thoroughly reviewed and considered but are not found persuasive for the reasons discussed below.  Any rejection not reiterated in this action has been withdrawn as being obviated by the amendment of the claims.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

New Grounds of Rejection

Claim Objections
Claim 10 objected to because of the following informalities:  The language of the claim refers to two different and conflicting spellings of complement.  In the context of hybridization to a nucleic acid the proper spelling is complement.  At line 6 amd 8, the claim states “compliment thereof” while at line 15 the claim states “complement thereof”.  Each of these references should recite “complement thereof”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 10-11 and 13-17 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Trinklein et al. (US PgPub 20070161031; July 2007).
With regard to claim 10, Trinklein teaches a method of detecting an mRNA or cDNA encoding a Hom-1 polypeptide in a sample (see Figure 15, which “summarizes the output of PPA v1.1 and PPA v1.2. PPA v 1.1 predicts 64,526 promoters and PPA v1.2 predicts 45,096 promoters (the sequences of which are designated SEQ ID NOs:1-45096, where SEQ ID NO:6269 corresponds to the sequence upstream of Hom-1, as recited below at SEQ ID NO:3), the method comprising: 
performing on a sample containing mRNA or cDNA 
(i) a nucleic acid hybridization assay with an oligonucleotide probe that, under a stringent condition, hybridizes to a reference nucleic acid or the compliment thereof (paragraph 146-152, where functional probe arrays hybridize to the sequences identified by the PPA v1.1 or 1.2 algorithm), or 
(ii) a nucleic acid amplification assay with a pair of primers for amplifying the reference nucleic acid, fragment thereof, or the compliment thereof, and detecting hybridization of the probe to an mRNA or cDNA molecule or an amplified nucleic acid molecule flanked by the pair of primers, whereby an mRNA or cDNA encoding a Hom-1 polypeptide is detected if the hybridization or the amplified nucleic acid molecule is detected, wherein the reference nucleic 
SEQ ID NO:3
Qy          1 CGAATGCAGAGGCTCCTGCGATGGCCCCGGAGTGAGTCCCCCAGAGGAGCCGGATTAGGG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1401 CGAATGCAGAGGCTCCTGCGATGGCCCCGGAGTGAGTCCCCCAGAGGAGCCGGATTAGGG 1460

Qy         61 CTGGAGGCGGCCGAGTCCCCCGAGAGGCCCCTCCCGACATTCCCGCCCCCGCGCGCCGCT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1461 CTGGAGGCGGCCGAGTCCCCCGAGAGGCCCCTCCCGACATTCCCGCCCCCGCGCGCCGCT 1520

Qy        121 CCCCGGGTCCTCCGCGTCTCTTTCCCGGGAAAGCCTCCCTCGGTTCCTGCGCGGCCGCAC 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1521 CCCCGGGTCCTCCGCGTCTCTTTCCCGGGAAAGCCTCCCTCGGTTCCTGCGCGGCCGCAC 1580

Qy        181 AGCCTGGACGCAGCGCACGCGGGCACCGGCCTGACTCTCCCACCCCGAAGCCTGCTCCCA 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1581 AGCCTGGACGCAGCGCACGCGGGCACCGGCCTGACTCTCCCACCCCGAAGCCTGCTCCCA 1640

Qy        241 ACCTAAGTCCGCCCTGACTCTCCCAGCCTGAAGCCTGCTCGCCCTCGGGTGTCCGGGCTG 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1641 ACCTAAGTCCGCCCTGACTCTCCCAGCCTGAAGCCTGCTCGCCCTCGGGTGTCCGGGCTG 1700

Qy        301 GGCACAGGCGCCAGCGTCCCCCTGGAGAGGAGAGGTCGCCCGGCACCTCCCAGGACAGGC 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1701 GGCACAGGCGCCAGCGTCCCCCTGGAGAGGAGAGGTCGCCCGGCACCTCCCAGGACAGGC 1760

Qy        361 CCAAGTGGGAGTGGGACCCTCCTACCTTCCTGCAGCCTCGGCCCGCGGGGTGGGGGGTTG 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1761 CCAAGTGGGAGTGGGACCCTCCTACCTTCCTGCAGCCTCGGCCCGCGGGGTGGGGGGTTG 1820

Qy        421 GGAGAGATGAAAGGAGGTGACCGATCCCGAACCATCGCCTCTCCATTAACCAGGGCCCGC 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1821 GGAGAGATGAAAGGAGGTGACCGATCCCGAACCATCGCCTCTCCATTAACCAGGGCCCGC 1880

Qy        481 AGCCCCGCCCCTCCCCCAGACATCGAGGAGCCGGGGAGGTGTGAACGGCCTCCTTTGTGC 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1881 AGCCCCGCCCCTCCCCCAGACATCGAGGAGCCGGGGAGGTGTGAACGGCCTCCTTTGTGC 1940

Qy        541 CTCTGAATCGAAGGCAATTAGGCGCTGCTTATCTGGGCATTAGCCGTGTATGCAAACCGG 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1941 CTCTGAATCGAAGGCAATTAGGCGCTGCTTATCTGGGCATTAGCCGTGTATGCAAACCGG 2000

Qy        601 GCTCCCGCCCCCTCCTCCTGGGCTTATAAACGCCGCCGCCTGGCGAGGCCCGAGGTGGAT 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2001 GCTCCCGCCCCCTCCTCCTGGGCTTATAAACGCCGCCGCCTGGCGAGGCCCGAGGTGGAT 2060


              |||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2061 CCTGCGCCTGGCCAGCCCCGCCTGGCCTTCCCTCCGGCCCACCTGGCCGCC 2111

With regard to claim 11, Trinklein teaches a method of claim 10, wherein the sample is a bodily fluid, tissue, or cell sample (paragraph 86).  
With regard to claim 13, Trinklein teaches a method of claim 10, wherein the amplification assay is polymerase chain reaction (PCR), reverse transcription PCR, quantitative PCR, or in situ PCR (paragraph 225, where quantitative RT-PCR is used).  
With regard to claim 14, Trinklein teaches a method of claim 13, wherein reverse transcription PCR is performed (paragraph 225, where quantitative RT-PCR is used).  
With regard to claim 15, Trinklein teaches a method of claim 13, wherein quantitative PCR is performed (paragraph 225, where quantitative RT-PCR is used).  
With regard to claim 16, Trinklein teaches a method of claim 10, wherein the sample is from a subject having or suspected of having a cellular proliferative disorder (paragraph 86).  
With regard to claim 17, Trinklein teaches a method of claim 10, wherein the sample is from a subject having or suspected of having an immune disorder (paragraph 86).  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 12 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trinklein et al. (US PgPub 20070161031; July 2007) as applied over claims 10-11 and 13-17 in view of Mintz et al. (US Patent 7745391; June 2010).
With regard to claim 12, Mintz teaches a method of claim 10, wherein the hybridization assay is a Southern blot, Northern blot, or in situ hybridization (col. 21, lines 44-54).  
With regard to claim 18, Mintz teaches a method of claim 10, wherein the Hom-1 polypeptide contains the sequence of SEQ ID NO: 1 (See alignment below where SEQ ID NO:750604 corresponds to SEQ ID NO:1).  
Qy          1 MRLSSSPPRGPQQLSSFGSVDWLSQSSCSGPTHTPRPADFSLGSLPGPGQTSGAREPPQA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          4 MRLSSSPPRGPQQLSSFGSVDWLSQSSCSGPTHTPRPADFSLGSLPGPGQTSGAREPPQA 63

Qy         61 VSIKEAAGSSNLPAPERTMAGLSKEPNTLRAPRVRTAFTMEQVRTLEGVFQHHQYLSPLE 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         64 VSIKEAAGSSNLPAPERTMAGLSKEPNTLRAPRVRTAFTMEQVRTLEGVFQHHQYLSPLE 123

Qy        121 RKRLAREMQLSEVQIKTWFQNRRMKHKRQMQDPQLHSPFSGSLHAPPAFYSTSSGLANGL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        124 RKRLAREMQLSEVQIKTWFQNRRMKHKRQMQDPQLHSPFSGSLHAPPAFYSTSSGLANGL 183

Qy        181 QLLCPWAPLSGPQALMLPPGSFWGLCQVAQEALASAGASCCGQPLASHPPTPGRPSLGPA 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        184 QLLCPWAPLSGPQALMLPPGSFWGLCQVAQEALASAGASCCGQPLASHPPTPGRPSLGPA 243

Qy        241 LSTGPRGLCAMPQTGDAF 258
              ||||||||||||||||||
Db        244 LSTGPRGLCAMPQTGDAF 261

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Trinklein to include the sequences as taught by Mintz to arrive at the claimed invention with a reasonable expectation for success.  Mintz teaches “There is thus a widely recognized need for, and it would be highly advantageous to have, systems and methods which can be used for efficient retrieval and processing of data from biological databases thereby enabling annotation of previously un-annotated biomolecular sequences” (col 3, lines 41-45).  Therefore, one of ordinary skill in the art at the time the invention was made would have adjusted the teachings of Trinklein to include the sequences as taught by Mintz to arrive at the claimed invention with a reasonable expectation for success.

Response to Arguments
Applicant's arguments filed December 24, 2020 have been fully considered but they are not persuasive.
Regarding the Trinklein reference, Applicant argues regarding Example 2 of Trinklein and focuses on TSS, or transcription start sites.  Applicant concludes “the sequence of SEQ ID NO:3 is upstream of the putative TSS in SEQ ID NO:6269”.  Applicant argues “as a skilled practitioner would know, the TSS is where transcription starts.  In other words, sequence upstream of the TSS is not in the transcript.  Applicant concludes “reading Trinklein, a skilled practitioner would have been led away from using a nucleic acid probe or pair of primers designed specifically to detect a region upstream of a TSS in order to detect a transcript, i.e.m an mRNA or cDNA derived from an mRNA” (p. 4 of remarks).
Applicant’s argument regarding Trinklein would be more persuasive if the primary method was actually focused on SEQ ID NO:3 as entirely including a transcript and if the rejection or primary focus of the Trinklein rejection as noted above was focused on the “TSS”.  Applicant’s earlier remarks specifically state “the transcript of Hom-1 contains a previously unknown 5’ untranslated region (“5’ UTR”) that consists of 711 bases” (p. 1-2 of remarks).  Applicant also states “The sequence of SEQ ID NO:3 is the sequence of this 5’ UTR” (p. 2 of remarks).  It is entirely unclear how applicant can argue SEQ ID NO:3 is the 5’ UTR and also 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637